DETAILED ACTION
Allowable Subject Matter
Claims 1 & 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, alone or in combination, fails to teach at least “wherein the step S1 (calculating and mapping step) comprises: S1.1: constructing an r-neighborhood P={p.sub.1, p.sub.2, . . . , p.sub.n} for each point p in the point cloud, and calculating geometric attributes in the neighborhood as scalar attributes of the center point of the neighborhood; S1.2: standardizing the r-neighborhood into a unit sphere, and calculating a projection plane Γ(p.sub.0, v) using principal component analysis method according to a point set in the unit sphere; and S1.3: dividing the projection plane into a 56×56 grid, and projecting the points in the neighborhood onto the grid of the projection plane; setting pixel value of projection points in the grid to a geometric attribute scalar value to obtain the 2D attribute scalar map of the point cloud”.
At best, Matsugu (US 20020038294) teaches in ¶96-100 “The respective detection modules 104 have receptive field structures for different types of feature quantities, and are composed of neurons that produce pulse trains accordingly. For example, to extract a line segment in a predetermined direction as a geometric feature, the detection module 104 has a receptive field structure adapted for the inclination of the line segment, which is a geometric structure thereof”.
At best, Richard et al (US 20220172433) teaches in ¶367 “At 2130, the one or more attributes of the point cloud are filtered based on the modified at least one 2D sample of the current patch. Additionally, in one embodiment, the one or more attributes of the point cloud may comprise color information. In yet another embodiment, the one or more attributes of the point cloud may comprise geometric information such as depth information”.
At best, Huyn et al (US 20210019910) teaches in ¶28-32 “Model management 110 can be in the form of a cloud system that can be trained from feedback” and “the corresponding model can be selected (e.g., for identifying pipes, boxes, etc. through techniques as illustrated in FIG. 2 and FIG. 3) by user selection through an interface of the device”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669